729 N.W.2d 883 (2006)
John Matthew MARIOTTI, and Mary Ann Martin, Plaintiffs-Appellants,
v.
Deputy Raymond JOHNSON, Officer Dustin DeNio, Investigator Michael T. Hawes, Sergeant Burke, Lt. Remsey, Sergeant Gordish, Deputy Michael Schwartz, and Deputy Denie Marks, Defendants-Appellees.
Docket No. 131582. COA No. 269634.
Supreme Court of Michigan.
April 24, 2007.
On order of the Court, the motion for reconsideration of this Court's October 31, 2006 order is considered, and it is DENIED, because it does not appear that the order was entered erroneously.